
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


SAMSONITE CORPORATION

EXECUTIVE STOCKHOLDERS AGREEMENT

--------------------------------------------------------------------------------

EXECUTIVE STOCKHOLDERS AGREEMENT

        THIS EXECUTIVE STOCKHOLDERS AGREEMENT (this "Agreement") is made and
entered into as of                                     , 2003, by and among
(i) Samsonite Corporation, a corporation incorporated under the laws of Delaware
(the "Company"), (ii) ACOF Management, L.P., a Delaware limited partnership
("Ares"), (iii) Bain Capital (Europe) LLC, a Delaware limited liability company
("Bain Capital"), (iv) Ontario Teachers' Pension Plan Board, a non-share capital
corporation established under the laws of Ontario ("OTPP" and together with Ares
and Bain, the "New Investors"), and (v) each of the Persons listed on Schedule I
attached hereto (each an "Executive" and together, the "Executives").

        WHEREAS, in connection with a recapitalization of the Company by the New
Investors (the "Recapitalization") on July 31, 2003, the Executives agreed to
purchase shares of new 2003 convertible preferred stock of the Company, par
value $.01 per share and face value $1,000.00 per share (the "New Preferred
Shares");

        WHEREAS, the Executives have purchased that number of New Preferred
Shares set forth opposite their names on Schedule I attached hereto;

        WHEREAS, the Executives may also receive grants of options from the
Company from time to time and upon exercise of such options and upon conversion
of the New Preferred Shares the resulting shares of common stock of the Company
(the "Common Stock," and together with the New Preferred Shares held by the
Executives and their respective Permitted Transferees, the "Executive
Securities") shall be subject to the terms of this Agreement; and

        WHEREAS, in conjunction with the execution by certain parties hereto of
the New Investor Stockholder Agreement, the parties hereto desire to restrict
the sale, assignment, transfer, encumbrance or other disposition of the
Executive Securities and to provide for certain additional covenants and to
provide for certain rights and obligations in respect thereto as hereinafter
provided. Unless otherwise provided in this Agreement, capitalized terms used
herein shall have the meanings set forth in Section 10 hereof;

        NOW, THEREFORE, in consideration of the mutual promises and covenants
set forth herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:

1.Voting Agreement and Proxy. Each holder of Executive Securities shall vote all
of such holder's Executive Securities and shall take all other necessary or
desirable actions in connection with the foregoing within such holder's control
in such holder's capacity as a stockholder of the Company including, but not
limited to, attendance at meetings in person or by proxy for purposes of
obtaining a quorum, and voting and execution of written consents in lieu of
meetings, such that the Executive Securities shall be voted in the same manner
as the securities held by the New Investors as may be specified to such holders
in writing by the New Investors from time to time.

2.Provisions Concerning the Transfer of Executive Securities.

(a)Restrictions on Transfers of Executive Securities. Except as otherwise
provided in this Agreement, prior to the tenth anniversary of the date of this
Agreement, no holder of Executive Securities (other than a New Investor or New
Investor designee who acquires Executive Securities pursuant to Section 4, as a
result of which such acquired securities shall cease to be Executive Securities)
shall directly or indirectly sell, transfer, assign, pledge, encumber or
otherwise dispose of any interest in (a "Transfer") any Executive Securities
without the consent of the New Investors, except that an Executive may transfer
Executive Securities to Permitted Transferees (a "Permitted Transfer") after
delivering 15 Business Days prior advance written notice of each such transfer
to the New Investors pursuant to Section 22 below. For the avoidance of doubt,
the forgoing sentence shall not prohibit the exercise (whether cashless or
otherwise) of any options granted to such holder of Executive Securities. For
purposes of this Agreement, "Permitted Transferees" shall mean proposed
transferees of Executive Securities (i) pursuant to applicable laws of descent
and distribution or (ii) among

--------------------------------------------------------------------------------

the transferring Executive's Family Group, provided that the restrictions
contained in this Agreement will continue to be applicable to the Executive
Securities after any such Permitted Transfer and the transferees of such
Executive Securities shall agree in writing to be bound by the provisions of
this Agreement. "Family Group" means an Executive's parents, siblings, spouse
and descendants (whether natural or adopted) and any trust or other estate
planning vehicle created solely for the benefit of such Executive and/or such
Executive's parents, siblings, spouse and/or descendants.

(b)Tag-Along Rights. Prior to the tenth anniversary of the date of this
Agreement, if one or more of the New Investors (collectively, the "Selling
Stockholder") desires to sell in one or more series of related transactions
Securities beneficially owned by such Selling Stockholder, constituting more
than 25% of the Original Ownership (as defined in the New Investor Stockholders
Agreement) of such Selling Stockholder, to a Person (the "Buyer"), including,
subject to the restrictions set forth in Section 6, pursuant to an Initial
Offering, but excluding sales (x) pursuant to a Permitted Transfer in accordance
with the New Investor Stockholder Agreement or (y) following an Initial
Offering, in any sale effected on the securities exchange or automated quotation
system on which the Common Stock is then listed or quoted, as applicable (each,
a "Tag Sale"), then, at least 30 days prior to any such sale, such Selling
Stockholder shall provide to each holder of Executive Securities that
beneficially owns Executive Securities constituting at least 50% of the Initial
Ownership of such holder (each a "Executive Tag Seller") a notice (an "Executive
Tag-Along Notice") setting forth in reasonable detail the terms of such sale,
the number of Securities such Buyer wishes to purchase (calculated on an
as-converted basis) (the "Tag-Along Shares") and identifying the name and
address of the Buyer. Upon the written request of any Executive Tag Seller made
within fifteen days after the day the Executive Tag-Along Notice is received by
such Executive Tag Seller, the Selling Stockholder proposing to make the sale
shall cause the Buyer to purchase from such Executive Tag Seller in such sale
the number of shares of Common Stock constituting and/or underlying the
Executive Securities held by such Executive Tag Seller equal to the lesser of
(i) the number of shares of Common Stock constituting and/or underlying the
Executive Securities requested to be included in the Tag Sale by such Executive
Tag Seller and (ii) a number determined by multiplying (x) a fraction, the
numerator of which is the total number of shares of Common Stock constituting
and/or underlying the Executive Securities held by such Executive Tag Seller and
the denominator of which is the total number of shares of Common Stock
constituting and/or underlying the Securities held by (I) all of the Executive
Tag Sellers and (II) all Tag Sellers (as defined in the New Investor
Stockholders Agreement) by (y) the number of Tag-Along Shares to be sold in such
Tag Sale. Such purchase shall be made on the same date and at the same price and
on other terms and conditions at least as favorable to such Executive Tag Seller
as the terms and conditions contained in the Executive Tag-Along Notice
delivered in connection with such proposed transaction. Each Executive Tag
Seller shall take all actions which the Selling Stockholder deems reasonably
necessary or desirable to consummate such transaction, including, without
limitation, (i) entering into agreements with third parties on terms
substantially identical or more favorable to such Executive Tag Seller than
those agreed to by the Selling Stockholder and including representations,
indemnities, holdbacks, and escrows, and (ii) obtaining all consents and
approvals reasonably necessary or desirable for such Executive Tag Seller to
consummate such transaction, provided that, except as otherwise required of the
Company by the lead underwriter engaged in connection with any public offering
of the Company where such requirement is customary for transactions of such
type, no Executive Tag Seller shall be required to make any representations or
warranties except as they relate to his title to and right to sell the Tag Along
Shares to be sold by him in such Tag Sale, or to provide any indemnity except
for breaches of the forgoing representations and warranties, subject to an

2

--------------------------------------------------------------------------------

indemnity cap equal to the net proceeds received by such Executive Tag Seller.
The Executive Tag Sellers and the Selling Stockholder shall each pay its pro
rata share (based upon the number of shares of Common Stock (on an as-converted
basis) included in such Tag Sale by each Executive Tag Seller and the Selling
Stockholder) of any reasonable transaction costs associated with the sale other
than the legal expenses and selling commissions of the other participants in the
Tag Sale.

3.Drag-Along Rights; Sale.

(a)In the event that a New Investor proposes to undertake a Drag-Along
Transaction (as such term is defined in the New Investor Stockholders Agreement)
then the Dragging Party (as such term is defined in the New Investor
Stockholders Agreement) may, at its option, cause each holder of Executive
Securities (each, a "Drag-Along Party" and collectively, the "Drag-Along
Parties") to sell to the transferee, on the same terms and conditions, and at
the same price, as provided with respect to the sale of Securities by such
Dragging Party to such transferee, all of the Executive Securities then held by
such Drag-Along Parties (such shares being "Drag-Along Shares"). To exercise a
drag-along right pursuant to this Section 3(a), such Dragging Party shall give
written notice delivered in accordance with Section 22 to the Drag-Along Parties
at least 15 Business Days prior to the Drag-Along Transaction. The notice shall
specify the terms of such Drag-Along Transaction. The Drag-Along Parties shall
have not fewer than 10 Business Days after receipt of such notice (the
"Drag-Along Notice Period") before such parties shall be required to Transfer
their Executive Securities to the transferee. During the Drag-Along Notice
Period, the Drag-Along Parties in receipt of such notice may not Transfer any
Executive Securities subject to such Dragging Party's drag-along rights under
this Section 3(a) to any Person other than such Dragging Party.

(b)In the event that any offer received in connection with any proposed Sale
considered in connection with Section 5.1(b) of the New Investor Stockholders
Agreement is acceptable to (x) on and after the fifth (5th) anniversary, but
before the sixth (6th) anniversary, of the Closing Date, at least two New
Investors, each beneficially owning Securities constituting more than 51% of the
Original Ownership of such New Investors, and (y) on and after the sixth (6th)
anniversary of the Closing Date, at least one New Investor beneficially owning
Securities constituting more than 51% of the Original Ownership of such New
Investor, then with respect to a Sale (as defined in the New Investor
Stockholders Agreement) to the offering or bidding party that offers the
greatest amount of expected consideration (after taking into account conditions
to closing, likelihood of closing and assumptions of indebtedness) to the
Company and/or its stockholders, as applicable, each holder of Executive
Securities, in his individual capacity, but not his capacity as an officer or
director of the Company. shall be required to approve or consent to such Sale,
as required in connection with such Sale, enter into a sale agreement with
respect to such Sale that has customary terms, conditions, provisions for
indemnification (with customary limits on the indemnification obligations of the
sellers) and representations and warranties and take all such other actions
reasonably necessary in accordance with such sale agreement, provided that,
except as otherwise required of the Company by the lead underwriter engaged in
connection with any public offering of the Company where such requirement is
customary for transactions of such type, no Drag-Along Party shall be required
to make any representations and warranties except as they relate to his title to
and right to sell the Drag-Along Shares to be sold by him in such Drag-Along
Transaction, or to provide any indemnity except for breaches of the forgoing
representations and warranties, subject to an indemnity cap equal to the net
proceeds received by such Drag-Along Party.

3

--------------------------------------------------------------------------------



4.Right to Purchase Executive Securities Upon Termination of Employment.

(a)Call Option. In the event that an Executive is no longer employed by the
Company or any of its Subsidiaries for any reason (the date of such cessation of
employment being referred to herein as the "Termination Date"), the Executive
Securities then held by such Executive and his or her Permitted Transferees
shall be subject to purchase by the New Investors or, at the New Investors'
election, any third party designated by them, including the Company (unless such
purchase by the Company would violate Delaware law or any contract or agreement
to which the Company is then a party, or subject any of the Company, the
Executive or any New Investor to material adverse tax consequences resulting
from such purchase) or any New Investor, pursuant to the terms and conditions
set forth in this Section 4 (the "Call Option").

(b)Termination Without Cause, For Death or Disability, or Resignation with Good
Reason. If an Executive is no longer employed by the Company or any of its
Subsidiaries as a result of (i) such Executive's death or Permanent Disability
or (ii) such Executive's termination without Cause or (iii) such Executive
resigns with Good Reason, then if the applicable Termination Date occurs prior
to the date which is 12 months after the date of the Recapitalization, the New
Investors may elect to purchase directly, or to designate one or more third
parties to purchase, all or any portion of their pro rata share of such
Executive's and his Permitted Transferee's Executive Securities at a price equal
to the lower of (x) Fair Market Value and (y) the Original Cost of such
Executive's and his Permitted Transferee's Executive Securities. If the
applicable Termination Date occurs at any time after the date which is 12 months
after the date of the Recapitalization, the New Investors may elect to purchase
directly, or designate one or more third parties to purchase, all or any portion
of their pro rata share of such Executive's and his Permitted Transferee's
Executive Securities at a price equal to the Fair Market Value of such
Executive's and his Permitted Transferee's Executive Securities.

(c)Executive's Resignation without Good Reason or Termination for Cause. If an
Executive is no longer employed by the Company or any of its Subsidiaries as a
result of such Executive's termination for Cause or such Executive's resignation
without Good Reason, then on or after the applicable Termination Date, the New
Investors may elect to purchase directly, or designate one or more third parties
to purchase, all or any portion of their pro rata share of such Executive's and
his Permitted Transferee's Executive Securities at a price equal to the lower of
(i) Fair Market Value and (ii) the Original Cost of such Executive's and his
Permitted Transferee's Executive Securities.

(d)Call Option Exercise Procedures. Within 10 days after the Termination Date of
an Executive, the Company will deliver written notice to the New Investors
setting forth the name of such Executive, the Termination Date and whether
Section 4(b) or Section 4(c) is applicable with respect to the New Investors'
purchase rights (such notice, the "Call Option Notice"). The New Investors may
elect to exercise their right to purchase directly, or designate one or more
third parties to purchase, their pro rata share of the Executive Securities held
by such Executive and his Permitted Transferees pursuant to the Call Option by
delivering written notice (the "Option Exercise Notice") to the Company, on
behalf of such Executive or such Permitted Transferee, within 120 days after
receipt of the Call Option Notice by the New Investors. The Option Exercise
Notice will set forth the number and type of Executive Securities to be acquired
from such holder(s), the aggregate consideration to be paid for such Executive
Securities and the time and place for the closing of the transaction. If any
Executive Securities are held by Permitted Transferees of the applicable
Executive, the New Investors shall purchase the Executive Securities elected to
be purchased from such holder(s) of Executive Securities subject to the Call
Option pro rata according to the number of Executive Securities held by such
holder(s) at the time of delivery of such Option Exercise Notice.

4

--------------------------------------------------------------------------------

(e)Release. In the event that the Call Option is exercisable in connection with
an Executive's termination or cessation of employment, pursuant to Section 4(b)
or Section 4(c) above, but regardless of whether the New Investors elect to
exercise or assign the Call Option with respect to the applicable Executive
Securities, such Executive agrees to execute a general release of all claims in
favor of the New Investors and their respective Affiliates and a specific
release in favor of the Company and its Affiliates of all claims arising from
the matters set forth herein, in form and substance satisfactory to the New
Investors and the Company, respectively.

(f)Closing. The closing of the transactions contemplated by this Section 4 will
take place on the date designated by the New Investors in the Option Exercise
Notice, which date will not be more than 60 days after the delivery of such
Option Exercise Notice. The New Investors or their permitted assignees will pay
for the Executive Securities to be purchased pursuant to the Call Option by
delivery, at the election of such New Investors, of a check payable to the
holder of such Executive Securities, or by wire transfer of immediately
available funds to an account designated by such holder, in the aggregate amount
of the purchase price for such Executive Securities. The New Investors will
receive customary representations and warranties from each seller regarding the
transfer of the Executive Securities (but not representations concerning the
Company), including but not limited to the representation that such seller has
good and marketable title to the Executive Securities to be transferred free and
clear of all liens, claims and other encumbrances.



5.Put Option.

(a)Election. In the event that an Executive is no longer employed by the Company
or any of its Subsidiaries and such Executive was a Good Leaver, such Executive
and/or his Permitted Transferees may elect during the period beginning on the
third anniversary of his Termination Date and ending 30 days later to give
notice to the Company (a "Put Notice"), subject to the Limitations, of his
election to sell to the Company (and, subject to the Limitations, the Company
shall be required to purchase) all of such Executive's and his Permitted
Transferee's New Preferred Shares held as of the date of the Put Notice that
Executive originally acquired from Canadian Imperial Holdings, Inc. (such
shares, the "Put Shares") pursuant to the terms and conditions set forth in this
Section 5 (the "Put Option"). Upon receipt of a Put Notice, unless the
Limitations shall apply, the Company shall within 120 days purchase the Put
Shares directly, or designate one or more third parties as its permitted
assignee to purchase such Put Shares, from the Executive and his Permitted
Transferees. The purchase price for such Put Shares shall be the Fair Market
Value of such Put Shares at the date of delivery of the Put Notice to the
Company.

(b)Release. In the event that the Put Option is exercised by an Executive or an
Executive's Permitted Transferee, such Executive and his Permitted Transferees
agree to (i) in the event that, upon completion of the Put Option transfer
permitted herein, such Executive and his Permitted Transferees will cease to
hold any Executive Securities, execute a general release of all claims in favor
of the New Investors and their respective Affiliates, and a specific release in
favor of the Company and its Affiliates of all claims arising from the matters
set forth herein, in form and substance satisfactory to the New Investors and
the Company, respectively, and (ii) in the event that, upon completion of the
Put Option transfer permitted herein, such Executive and his Permitted
Transferees will cease to hold New Preferred Shares but will continue to hold
other Executive Securities or options which upon exercise will constitute
Executive Securities hereunder, execute a specific release of all claims arising
from or with respect to such New Preferred Shares in favor of the New Investors,
the Company and their respective Affiliates.

5

--------------------------------------------------------------------------------

(c)Closing. The closing of the transactions contemplated by this Section 5 will
take place on the date designated by the Company or the third-party assignee
designated by the Company to acquire the Put Shares, but shall occur no later
than 120 days after delivery of the Put Notice. The Company or its permitted
assignees, as applicable, will pay for the Put Shares to be purchased pursuant
to the Put Option by delivery, at the election of the Company or the permitted
assignee, if applicable, of a check payable to the holder of such Put Shares, or
by wire transfer of immediately available funds to an account designated by the
transferor, in the aggregate amount of the purchase price for such Put Shares.
The Company, or its permitted assignee, as applicable, will receive customary
representations and warranties from each seller regarding the transfer of the
Put Shares (but not representations concerning the Company), including but not
limited to the representation that such seller has good and marketable title to
the Executive Securities to be transferred free and clear of all liens, claims
and other encumbrances.



6.Holdback Agreements. Each holder of Executive Securities agrees not to offer,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase or
otherwise dispose of any shares of Executive Securities or any securities that
represent the right to receive Executive Securities or other securities of the
Company during the 10 days prior to and the expiration of the later of (a) a
90 day period beginning on the effective date of any underwritten primary or
secondary offering of equity securities of the Company or (b) such holdback
period as may be recommended to the Company by the lead underwriters in
connection with such underwritten offering, unless the underwriters managing the
offering otherwise agree, in each case to the extent such holder of Executive
Securities is timely notified in writing by the Company or by the managing
underwriter or underwriters. The Company and the holders of Executive Securities
agree that the provisions of this Section 6 shall be enforceable by such
underwriter(s) against any holder of Executive Securities, it being understood
that such underwriter(s) are intended third party beneficiaries hereof and, if
so requested by such underwriter(s), each holder of Executive Securities agrees
to execute and deliver to such underwriter(s) such agreements and instruments,
in form and substance reasonably satisfactory to such underwriter(s), further
evidencing such holder of Executive Securities' agreement not to sell such
securities during such period.

7.Options Grants. The Company agrees with the other parties hereto that all
options to be granted by the Company after the date hereof to employees or other
parties affiliated with the Company and its Subsidiaries shall be subject to a
condition of exercise that all shares of Capital Stock resulting from the
exercise of such options shall be subject to the terms of this Agreement and
that the holder of such shares, who shall be considered an "Executive" hereunder
and whose common stock arising upon exercise of such options shall constitute
Executive Securities hereunder, will execute and deliver to the Company and the
New Investors counterpart signature pages to this Agreement.

8.Piggyback Rights.

(a)Piggyback Rights. If (but without any obligation to do so) the Company
proposes to register, whether or not for its own account, any of its shares of
Common Stock or other Equity Interests in the Company in connection with the
public offering for cash of such securities (including the Approved IPO, but
excluding any (i) registration relating solely to the sale of securities to
participants in a Company sponsored benefit plan on Form S-1 or Form S-8 under
the Securities Act or similar forms that may be promulgated under the Securities
Act in the future, (ii) registration relating to a corporate reorganization,
acquisition or other transaction under Rule 145 of the Securities Act on
Form S-4 under the Securities Act or similar forms that may be promulgated under
the Securities Act in the future or (iii) registration on any form that does not
include substantially the same information as

6

--------------------------------------------------------------------------------

would be required to be included in a Registration Statement covering the sale
of the Registrable Securities), the Company shall, at such time, promptly give
each Holder written notice of such registration. Upon the written request of
each Holder given in writing to the Company within fifteen (15) days after
receipt of such notice by the Company, the Company shall, subject to the
provisions of this Section 8(a), include in the registration statement all of
the Registrable Securities that each such Holder has requested to be registered.

(b)Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it prior to the
effectiveness of such registration and the commencement of the public offer of
the securities covered by such registration, whether or not any Holder has
elected to include securities in such registration. The expenses of such
withdrawn registration shall be borne by the Company in accordance with
Section 8(h) hereof. Any such withdrawal shall be without prejudice to the
rights of any Holder to be included in a registration under Section 8(a).

(c)Underwriting Requirements. In connection with any offering involving an
underwriting of shares of Common Stock for the benefit of the Company or any
security holder of the Company, the Company shall not be required under this
Section 8 to include any Registrable Securities of a Holder in such underwriting
pursuant to this Section 8 unless they accept the terms of the underwriting as
agreed upon between the Company and the underwriters selected by it and enter
into an underwriting agreement in customary form with an underwriter or
underwriters selected by the Company. Notwithstanding any other provision of
this Section 8, if the managing underwriter with respect to the proposed
offering advises the Company in writing that, in its opinion, the number of
securities requested to be included in such registration exceeds the number of
securities which can be sold in such offering without being likely to have a
material adverse effect on the offering of securities as then contemplated
(including a material adverse effect on the price at which it is proposed to
sell the securities), then the Company shall so advise all holders of securities
that would otherwise be included in such registration, and the number of shares
that may be included in the registration shall be allocated:

(i)in the case such registration is a primary registration initiated by the
Company, (A) first, to securities being sold for the account of the Company,
(B) second, pro rata among the New Investors electing to participate in such
registration in accordance with the New Investor Stockholders Agreement and the
Holders electing to participate in such registration in accordance with this
Section 8 according to the total amount of securities requested to be included
in such registration and (C) last, pro rata among the other selling security
holders of the Company according to the total amount of securities requested to
be included in such registration;

(ii)in the case such registration is a secondary registration initiated by one
or more security holders of the Company, (A) first, pro rata among the selling
security holders of the Company requesting such registration, the New Investors
electing to participate in such registration in accordance with the New Investor
Stockholders Agreement and the Holders electing to participate in such
registration in accordance with this Section 8, according to the total amount of
securities requested to be included in such registration, (B) second, to
securities being sold for the account of the Company and (C) last, pro rata
among the other selling security holders of the Company according to the total
amount of securities requested to be included in such registration; or

(iii)otherwise, (A) first, pro rata among the New Investors electing to
participate in such registration in accordance with the New Investor
Stockholders Agreement and the Holders electing to participate in such
registration in accordance with this Section 8

7

--------------------------------------------------------------------------------

according to the total amount of securities requested to be included in such
registration, (B) second, pro rata among the selling security holders of the
Company requesting such registration according to the total amount of securities
requested to be included in such registration, (C) third, to securities being
sold for the account of the Company and (D) last, pro rata among the other
selling security holders of the Company according to the total amount of
securities requested to be included in such registration.

(d)Selection of Underwriters. The Company shall have the right to select the
managing underwriter or underwriters to administer any offering pursuant to this
Section 8.

(e)Other Registrations. If the Company has previously filed a Registration
Statement with respect to Registrable Securities, whether or not pursuant to the
New Investor Stockholders Agreement or this Section 8, and if such previous
registration has not been withdrawn or abandoned, the Company shall not be
obligated to cause to become effective any other registration of any of its
securities under the Securities Act, whether on its own behalf or at the request
of any holder or holders of such securities, until a period of at least three
months has elapsed from the effective date of such previous registration.

(f)Obligations of the Company. Whenever required to effect the registration of
any Registrable Securities under this Section 8, the Company shall, as
expeditiously as reasonably possible:

(i)prepare and file with the SEC or other applicable governmental body or
securities exchange a Registration Statement with respect to such Registrable
Securities and use its commercially reasonable efforts to cause such
Registration Statement to become effective, and, subject to Section 3.1(f) of
the New Investor Stockholders Agreement, keep such Registration Statement
effective for a period of up to thirty (30) days or, if earlier, until the
distribution contemplated in the Registration Statement has been completed;

(ii)prepare and file with the SEC or other applicable governmental body or
securities exchange such amendments and supplements to such Registration
Statement and the prospectus (or similar offering document) used in connection
with such registration as may be necessary to comply with the provisions of
Applicable Law with respect to disposition of all securities covered by such
Registration Statement for the period set forth in Section 8(f)(i) above;

(iii)furnish to each selling Holder and counsel selected by the New Investors
pursuant to the New Investors Stockholders Agreement copies of all documents
proposed to be filed with the SEC or other applicable governmental body or
securities exchange in connection with such registration (other than any filings
made by the Company pursuant to the requirements of the Exchange Act), which
documents will be provided to such counsel and each selling Holder prior to the
filing thereof;

(iv)furnish to the selling Holders without charge, such number of (i) conformed
copies of the Registration Statement and of each amendment or supplement thereto
(in each case including all exhibits and documents filed therewith), and
(ii) copies of the prospectus or other offering document included in such
Registration Statement, including each preliminary prospectus and any summary
prospectus, in conformity with the requirements of Applicable Law, and such
other documents, in each case, as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them in accordance
with the intended method or methods of such disposition;

(v)in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering and enter into such other agreements
and take such other actions in order to expedite or facilitate the disposition
of such Registrable Securities, including, without limitation, preparing for,
and participating in, "road shows" and all other customary selling efforts, all
as the underwriters reasonably request;

8

--------------------------------------------------------------------------------





(vi)notify each selling Holder covered by such Registration Statement, at any
time when a prospectus (or other offering document) relating thereto is required
to be delivered under Applicable Law, of (i) the issuance of any stop order or
the like by the SEC or any other applicable governmental body or securities
exchange in respect of such Registration Statement (and use every reasonable
effort to obtain the lifting of any such stop order or the like as soon as
practicable), (ii) any period when the Registration Statement ceases to be
effective, or (iii) the happening of any event as a result of which the
prospectus (or other offering document) included in such Registration Statement,
as then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing, and, as promptly as is practicable, prepare and furnish to such
selling Holder a reasonable number of copies of any supplement to or amendment
of such prospectus (or other offering document) as may be necessary so that, as
thereafter delivered to the purchasers of such securities, such prospectus (or
other offering document) shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;

(vii)cause all such Registrable Securities registered hereunder to be listed on
each securities exchange or any automated quotation system (or NASDAQ) on which
similar securities issued by the Company are then listed or, if not so listed,
use its commercially reasonable efforts to cause such Registrable Securities
registered hereunder to be listed on a securities exchange or any automated
quotation system (or NASDAQ) selected by the Board;

(viii)provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration;

(ix)use its reasonable best efforts to register and qualify the securities
covered by such Registration Statement under such other securities or blue sky
laws of such jurisdictions in the United States as shall be reasonably requested
by the selling Holders and such other jurisdictions as shall be reasonably
requested by the managing underwriter (or obtain an exemption from registration
or qualification under such laws) and do any and all other acts and things which
may be necessary or advisable to enable such selling Holders to consummate the
disposition of the Registrable Securities in such jurisdictions in accordance
with the intended method or methods of distribution thereof; provided, however,
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business, where not otherwise required, or to file a
general consent to service of process or become subject to taxation in any such
states or jurisdictions;

(x)request that the independent public accountants who have issued an audit
report on the Company's financial statements included in the Registration
Statement furnish to each selling Holder a signed counterpart of a "comfort"
letter, dated the effective date of the Registration Statement (and, if any
registration includes an underwritten public offering, the date of the closing
under the underwriting agreement), signed by such accountants and covering such
matters as are customarily covered in accountant's letters delivered to the
underwriters in underwritten public offerings of securities and such other
matters as may be reasonably requested by the New Investors that initiated the
registration process pursuant to the New Investors Stockholders Agreement, if
any;

9

--------------------------------------------------------------------------------

(xi)otherwise use its best efforts to comply with Applicable Law, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement of the Company (in form complying with the provisions of
Rule 158 under the Securities Act) covering the period of at least twelve
(12) months, but not more than eighteen (18) months, beginning with the first
month after the effective date of the Registration Statement; and

(xii)use its commercially reasonable efforts to take all other reasonable and
customary steps typically taken by issuers to effect the registration and
disposition of such Registrable Securities as contemplated hereby.



(g)Obligations of Holder

(i)Information from Holder. It shall be a condition precedent to the obligations
of the Company to take any action pursuant to this Section 8 with respect to the
Registrable Securities of any selling Holder that such Holder shall, within ten
(10) business days of a request by the Company, furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of such securities as shall be reasonably
required by the Company to effect the registration of such Registrable
Securities.

(ii)Suspension of Use of Prospectus. Each selling Holder agrees by having its
securities treated as Registrable Securities hereunder that, upon receipt of
written notice from the Company specifying that the prospectus (or other
offering document) included in such Registration Statement contains an untrue
statement of a material fact or omits any fact necessary to make the statements
therein not misleading as a result of the happening of any event, such selling
Holder will forthwith discontinue disposition of Registrable Securities until
such selling Holder is advised by the Company that the use of the prospectus (or
other offering document) may be resumed and is furnished with a supplemented or
amended prospectus (or other offering document) as contemplated by
Section 8(f)(vi) and, if so directed by the Company, such selling Holder will
deliver to the Company all copies of the prospectus (or other offering document)
covering such Registrable Securities then in such selling Holder's possession at
the time of receipt of such notice. If the Company shall give any notice to
suspend the disposition of Registrable Securities, the Company shall extend the
period of time during which the Company is required to maintain the Registration
Statement effective pursuant to this Agreement by the number of days during the
period from and including the date of the giving of such notice to and including
the date such selling Holder either is advised by the Company that the use of
the prospectus (or other offering document) may be resumed or receives the
copies of the supplemented or amended prospectus (or other offering document)
contemplated by Section 8(f)(vi).

(iii)Participation in Underwritten Registrations. No Holder may participate in
any registration hereunder which is underwritten unless such Holder (a) agrees
to sell such Holder's securities on the basis provided in any underwriting
arrangements approved by the Company and (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

(h)Expenses of Registration. All expenses (other than underwriting discounts and
commissions) incurred in connection with registrations pursuant to Section 8,
including, without limitation, all registration, filing and qualification fees,
printers' and accounting fees, fees and disbursements of counsel for the Company
(collectively, "Registration Expenses"), shall be borne by the Company.
Notwithstanding the foregoing, the Company shall not be required to pay for any
expenses of any counsel selected by Holders.

10

--------------------------------------------------------------------------------

(i)Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Section 8.

(j)Indemnification. In the event any Registrable Securities are included in a
Registration Statement under this Section 8:

(i)To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, the partners, members, managers, officers and directors of each
Holder, any underwriter (as defined in the Securities Act) for such Holder and
each Person, if any, who controls such Holder or underwriter, within the meaning
of the Securities Act or the Exchange Act, against any losses, claims, damages,
expenses or liabilities (joint or several) (or actions, proceedings or
settlements in respect thereof), to which they may become subject under the
Securities Act, the Exchange Act or other federal, state or foreign securities
laws, or common law, insofar as such losses, claims, damages, expenses or
liabilities (or actions proceeding or settlements in respect thereof) arise out
of or are based upon any of the following statements, omissions or violations
(collectively a "Violation") by the Company: (i) any untrue statement or alleged
untrue statement of a material fact contained in such Registration Statement,
including any preliminary prospectus or final prospectus (or similar offering
documents) contained therein or any amendments or supplements thereto; (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; or
(iii) any violation or alleged violation of the Securities Act, the Exchange
Act, any state or foreign securities laws or any rule or regulation promulgated
under the Securities Act, the Exchange Act or other federal, state or foreign
securities laws or common law; and the Company will reimburse each such Holder,
partner, member, manager, officer, director, stockholder, counsel, accountant,
underwriter or controlling Person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending or settling any
such loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that the indemnity agreement contained in this Section 8(j)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld or delayed), nor shall
the Company be liable in any such case for any such loss, claim, damage,
liability or action to the extent that it arises out of or is based upon a
Violation that occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
any such Holder, underwriter or controlling Person; provided further, however,
that the foregoing indemnity agreement with respect to any preliminary
prospectus (or similar offering document) shall not inure to the benefit of any
Holder in an offering other than an underwritten offering, underwriter, or any
Person controlling such Holder or underwriter, from whom the Person asserting
any such losses, claims, damages or liabilities purchased shares in the
offering, if a copy of the prospectus (or similar offering document) (as then
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto) was not sent or given by or on behalf of such Holder (in an
offering other than an underwritten offering) or such underwriter (in an
underwritten offering) to such Person, if required by law so to have been
delivered, at or prior to the written confirmation of the sale of the shares to
such Person, and if the prospectus (or similar offering document) (as so amended
or supplemented) would have cured the defect giving rise to such loss, claim,
damage or liability. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of any Holder and shall
survive the transfer of such securities by any Holder.

11

--------------------------------------------------------------------------------

(ii)To the extent permitted by law, each selling Holder, on a several and not
joint basis, will indemnify and hold harmless the Company, each of its
directors, each of its officers, each Person, if any, who controls the Company
within the meaning of the Securities Act, any underwriter, any other Holder and
any New Investor selling securities in such Registration Statement and any
controlling Person of any such underwriter, other Holder or New Investor,
against any losses, claims, damages, expenses or liabilities (joint or several)
(or actions, proceedings or settlements in respect thereof) to which any of the
foregoing Persons may become subject, under the Securities Act, the Exchange Act
or other federal, state or foreign securities laws, or common law, insofar as
such losses, claims, damages or liabilities (or actions proceedings or
settlements in respect thereto) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with written information furnished by such
Holder expressly for use in connection with such registration; and each such
Holder will reimburse any Person intended to be indemnified pursuant to this
Section 8(j)(ii) for any legal or other expenses reasonably incurred by such
Person in connection with investigating or defending any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the indemnity agreement contained in this Section 8(j)(ii) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability or
action if such settlement is effected without the consent of such Holder (which
consent shall not be unreasonably withheld or delayed); provided, further that
in no event shall any indemnity under this Section 8(j)(ii) exceed the net
proceeds from the offering received by such Holder. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
the Company and shall survive the transfer of such securities by any Holder.

(iii)Promptly after receipt by an indemnified party under this Section 8(j) of
written notice of the commencement of any action (including any governmental
action), such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 8(j), deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties that may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if materially prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section 8(j) to the extent of such prejudice, but the omission to so
deliver written notice to the indemnifying party will not relieve it of any
liability that it may have to any indemnified party otherwise than under this
Section 8(j). No indemnifying party, in the defense of any such claim or action,
shall, except with the consent of each indemnified party, consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
action.

(iv)If the indemnification provided for in this Section 8(j) is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability,

12

--------------------------------------------------------------------------------

claim, damage or expense referred to herein, then the indemnifying party, in
lieu of indemnifying such indemnified party hereunder, shall contribute to the
amount paid or payable by such indemnified party as a result of such loss,
liability, claim, damage or expense in such proportion as is appropriate to
reflect the relative fault of and, except as to the Company where the Company
does not participate in the offering, the relative benefits received by the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage or expense, as well as any other relevant equitable
considerations, provided that no Person guilty of fraud shall be entitled to
contribution. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties' relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission. The relative benefits received by the indemnifying party
and the indemnified party shall be determined by reference to the net proceeds
and underwriting discounts and commissions from the offering received by each
such party. In no event shall any contribution under this Section 8(j) exceed
the net proceeds from the offering received by such Holder, less any amounts
paid under Section 8(j)(ii).

(v)Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into by the Company and a Holder in connection with an underwritten public
offering are in conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control with respect to the Company and such
Holder.

(vi)The obligations of the Company and Holders under this Section 8(j) shall
survive the completion of any offering of Registrable Securities in a
Registration Statement under this Section 8 and the termination of this
Agreement. The obligations of the parties under this Section 8(j) shall be in
addition to any liability which any party may otherwise have to any other party.



9.Restrictions.

(a)Legend. The Company may in its discretion imprint any or all certificates
evidencing Executive Securities and each certificate issued in exchange for or
upon the transfer of any Executive Securities with the following legend:

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN TRANSFER
AND VOTING RESTRICTIONS PURSUANT TO AN EXECUTIVE STOCKHOLDERS AGREEMENT DATED AS
OF [    ], 2003 AMONG THE ISSUER OF SUCH SECURITIES (THE "COMPANY") AND CERTAIN
OF THE COMPANY'S STOCKHOLDERS, AS MAY BE AMENDED FROM TIME TO TIME. A COPY OF
SUCH EXECUTIVE STOCKHOLDERS AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE
COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST."

The Company may imprint such legend on certificates evidencing Executive
Securities outstanding prior to the date hereof. The legend set forth above
shall be removed from the certificates evidencing any securities which cease to
be Executive Securities.

(b)Securities Law Restrictions. Notwithstanding any other provision in this
Agreement, but subject to express written waiver by the Company in the exercise
of its good faith and reasonable judgment, no holder of Executive Securities
shall Transfer any Executive Securities without the registration of the Transfer
of such Executive Securities under the Securities Act, unless such

13

--------------------------------------------------------------------------------

Transfer is exempt from the registration requirements under the Securities Act
and all applicable, including state, securities laws as the Company in its good
faith and reasonable discretion deems appropriate in light of the facts and
circumstances relating to such proposed Transfer. Prior to any Transfer of any
Securities which is not the subject of an effective registration statement under
the Securities Act and in accordance with the plan of distribution described in
such registration statement, the applicable holder of Executive Securities will
give written notice to the Company of any intention to effect such Transfer and
to comply in all other respects with this Section 9(b). Each such notice shall
describe the manner and circumstances of the proposed Transfer. If within 5
Business Days after receipt by the Company of such notice, the Company requests
an opinion of counsel to such holder of Executive Securities that the proposed
transfer may be effected without registration of such Executive Securities under
the Securities Act, then, subject to the other terms of this Agreement, the
Company shall not be required to register such Transfer, and the holder of
Executive Securities shall not be entitled to effect such Transfer, unless and
until the Company receives such an opinion (which opinion shall be reasonably
satisfactory to the Company). Only after compliance with this Section 9(b) shall
such holder of Executive Securities be entitled to Transfer such Securities in
accordance with the terms of the notice delivered by such holder of Executive
Securities to the Company. Each certificate representing such Executive
Securities issued upon or in connection with such Transfer shall bear any
restrictive legends required by the Company pursuant to Section 9(a).

10.Definitions.


        "Affiliate" means, as applied to any specified Person, any other Person
that, directly or indirectly, controls, is controlled by or is under common
control with such Person. For purposes of the foregoing, "control," when used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of Voting Stock, by contract or otherwise,
and the terms "controlled" and "controlling" shall have meanings correlative to
the foregoing.

        "Agreement" has the meaning set forth in the preamble hereto.

        "Applicable Law" means all applicable laws, statutes, rules,
regulations, injunctions, decrees, policies or guidelines promulgated, or
judgments, decisions or Governmental Orders entered by, any Governmental
Authority.

        "Approved IPO" means the first firm commitment underwritten public
offering pursuant to a Registration Statement that became effective after the
date hereof covering a U.S. or non-U.S. offer and sale of Common Stock for the
account of the Company to the public, (A) the public offering price of which is
not less than 225% of the then-applicable Conversion Price (as such term is
defined in the Certificate of Designation of the Powers, Preferences and
Relative, Participating, Optional and Other Special Rights of the New Preferred
Shares) of the New Preferred Shares, (B) will result in net proceeds to the
Company and/or its stockholders of not less than $100 million and (C) would
result in (1) a sale of not less than 17.5% of the shares of Common Stock
(determined on an as-converted basis) then outstanding or (2) an issuance of
newly issued shares of Common Stock that, together with the sales of Common
Stock by the New Investors in such public offering, would result in the New
Investors' aggregate beneficial ownership, as a group, of the total issued and
outstanding shares of Common Stock (on an as-converted basis) being reduced by
not less than 17.5%.

        "Ares" has the meaning set forth in the preamble hereto.

        "Bain Capital" has the meaning set forth in the preamble hereto.

        "Board" means the board of directors of the Company, as constituted from
time to time.

14

--------------------------------------------------------------------------------


        "Business Day" means any day that is not a Saturday, a Sunday or any
other day on which banks are required or authorized by law to be closed in New
York, New York.

        "Buyer" has the meaning set forth in Section 2(b).

        "Bylaws" has the meaning set forth in Section 19.

        "Call Option" has the meaning set forth in Section 4(a).

        "Call Option Notice" has the meaning set forth in Section 4(d).

        "Capital Stock" means (i) with respect to any Person that is a
corporation, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock; and (ii) with respect to
any other Person, any and all partnership, membership or other equity interests
of such Person.

        "Cause" means (i) the engaging by the Executive in gross negligence or
willful misconduct that is injurious to any of the Company, its Subsidiaries or
its Affiliates, (ii) the embezzlement or misappropriation of funds or property
of the Company or any of its Subsidiaries or Affiliates by the Executive or the
conviction of the Executive of a felony or the entrance of a plea of guilty or
nolo contendere by the Executive to a felony, (iii) the willful failure or
refusal by the Executive to substantially perform his duties or responsibilities
that continues after being brought to the attention of the Executive (other than
any such failure resulting from the Executive's incapacity due to Permanent
Disability), (iv) conduct causing the Company or any of its Subsidiaries or
Affiliates substantial public disgrace or disrepute, (v) any act or omission
aiding or abetting a competitor, supplier or customer of the Company or any of
its Subsidiaries or Affiliates to the material disadvantage or detriment of the
Company or any of its Subsidiaries or Affiliates, (vi) any other material breach
of the Executive's employment agreement or terms of employment, as applicable,
which is not cured to the Board's reasonable satisfaction, after written notice
to the Executive and opportunity to cure.

        For purposes of this definition, no act, or failure to act, on the
Executive's part shall be considered "willful" unless done, or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company. Determination of Cause shall
be made by the Compensation Committee of the Board in its sole discretion. Any
such determination shall be final and binding on an Executive.

        "Closing Date" means July 31, 2003.

        "Common Stock" has the meaning set forth in the preamble hereto.

        "Company" has the meaning set forth in the preamble hereto.

        "Drag-Along Notice Period" has the meaning set forth in Section 3(a).

        "Drag-Along Party" has the meaning set forth in Section 3(a).

        "Drag-Along Shares" has the meaning set forth in Section 3(a).

        "employee", "employed", "employment" and related terms shall for the
purposes of this Agreement refer in cases of Executives with an employment
relationship with the Company and/or a Subsidiary to such Executive's employment
and where such Executive has a primary non-employment, but related relationship
(including but not limited to managing director or mandate) with the Company
and/or any Subsidiaries, to such primary relationship. Notwithstanding the
forgoing, the use of the terms "employee", "employed" and "employment" in this
Agreement shall not be deemed to change the terms, conditions or legal
description of any employment or other relationship between an Executive and the
Company and/or any Subsidiary.

15

--------------------------------------------------------------------------------


        "Equity Interests" means Capital Stock or warrants, options or other
rights to acquire Capital Stock.

        "Exchange Act" shall mean the U.S. Securities Exchange Act of 1934,
including the rules and regulations promulgated thereunder, as amended.

        "Executive Securities" has the meaning set forth in the preamble hereto.

        "Executive Tag-Along Notice" has the meaning set forth in Section 2(b).

        "Executive Tag Seller" has the meaning set forth in Section 2(b).

        "Executives" has the meaning set forth in the preamble hereto.

        "Fair Market Value" for any Executive Security on any date shall mean
the fair market value of such Executive Security as determined by the
Compensation Committee of the Board in good faith; provided that (i) if a
minimum of 20% of the issued and outstanding Capital Stock is admitted to
trading on a national securities exchange or quotation system and (ii) reported
daily volume of such Capital Stock has averaged at least 1% over the prior
30 days, the following shall apply: (A) if the Executive Security is admitted to
trading on a national securities exchange, Fair Market Value on any date shall
be the last sale price reported for the Executive Security on such exchange on
such date or, if none, the next earlier date on which a sale was reported,
(B) if the Executive Security is admitted to quotation on the NASDAQ Stock
Market or other comparable quotation system, Fair Market Value on any date shall
be the last sale price reported for the Executive Security on such system on
such date or, if none, the next earlier date on which a sale was reported, or
(C) if the Executive Security is admitted to quotation on a system other than
the NASDAQ Stock Market or other comparable quotation system, Fair Market Value
on any date shall be the average of the highest bid and lowest asked prices of
the Executive Security on such system on such date. Fair Market Value of a share
of convertible preferred stock shall be the implied conversion value of such
share of convertible preferred stock as determined by the Compensation Committee
of the Board in good faith, in consultation with a third-party financial advisor
to the extent determined necessary by the Compensation Committee in its sole
discretion; provided that clauses (A) through (C) as set forth above shall
apply, after taking into account any liquidity, voting or other constraints.

        "Family Group" has the meaning set forth in Section 2(a).

        "Good Leaver" means any Executive who ceases to be employed by the
Company or any of its Subsidiaries as a result of (a) such Executive's death or
Permanent Disability, (b) such Executive's termination without Cause, (c) such
Executive's resignation for Good Reason, or (d) such Executive's retirement.

16

--------------------------------------------------------------------------------

        "Good Reason" means, so long as the Executive has not been guilty of
(a) engaging in willful misconduct that is materially injurious to the Company
or any Subsidiary, (b) the embezzlement or misappropriation of funds or property
of the Company or any Subsidiary or the conviction of the Executive of a felony
or the entrance of a plea of guilty by the Executive to a felony or (c) the
failure or refusal by the Executive to devote the Executive's full business time
and attention to the performance of such Executive's duties and responsibilities
pursuant to such Executive's employment or similar agreement with the Company
and/or any Subsidiary, (I) a failure by the Company or any Subsidiary to comply
with any material provision of the Executive's employment or similar agreement
that has not been cured within thirty (30) days after written notice of such
noncompliance has been given by the Executive to the Company or applicable
Subsidiary, (II) the assignment to the Executive by the Company or the
applicable Subsidiary of duties inconsistent with the Executive's position,
duties or responsibilities as in effect on the date the Executive executes this
Agreement, including, but not limited to, any material reduction in such
position, duties or responsibilities or material change in his title or
(III) the relocation by the Company of its executive offices to a location
outside of the United States and the Company requesting that the Executive
relocate to such location outside of the United States, in each case of clauses
(I) through (III) above, without the consent of the Executive. Notwithstanding
the provisions of subsection (II) above, a change in title which represents a
promotion and the assignment of different or additional duties or
responsibilities in connection therewith shall not constitute "Good Reason".

        "Governmental Authority" means any United States federal, state or local
or any foreign or multinational government (including the European Union),
governmental, regulatory or administrative authority, agency or commission or
any court, tribunal, or judicial or arbitral body (or any subdivision of any of
the foregoing) having jurisdiction or authority with respect to the particular
matter at issue in its context.

        "Governmental Order" means any order, writ, judgment, injunction,
decree, stipulation, determination or award entered by or with any Governmental
Authority.

        "Holder" means the holder of any Executive Securities which constitute
Registrable Securities.

        "Initial Offering" means the closing of the first underwritten public
offering of Common Stock on or after the Closing Date after which the Common
Stock is listed on the New York Stock Exchange, admitted for quotation on the
NASDAQ National Market (or any successor thereto) or listed on the London Stock
Exchange.

        "Initial Ownership" means, with respect to each Executive as of the date
of determination, the Common Stock (calculated on an as-converted basis)
constituting and/or underlying the Executive Securities held by such holder as
of the date such Executive became a party to this Agreement. For the avoidance
of doubt, no right of any Executive that is determined by reference to Initial
Ownership may be assigned or transferred.

        "LCIA" has the meaning set forth in Section 26.

        "Limitations" means, any applicable restriction under Applicable Law,
the organizational documents of the Company or its Subsidiaries or any contract
or agreement to which the Company or its Subsidiaries is then a Party which
prohibits or restricts the ability of the Company to acquire any Put Shares, or
any material adverse tax consequences to the Company or any Subsidiary arising
from, or applicable to, a proposed transfer of shares to the Company pursuant to
a Put Notice.

        "New Investor Stockholders Agreement" means the stockholders agreement,
dated as July 31, 2003, by and among Ares, Bain Capital, OTPP, the Company and
certain other parties, as amended from time to time.

17

--------------------------------------------------------------------------------


        "New Investors" has the meaning set forth in the preamble hereto. Where
the New Investors are entitled to make an election or decision under the terms
of this Agreement, such election or decision shall be made with the agreement of
at least two of the three New Investors. Where the New Investors are entitled to
acquire Securities hereunder, such rights shall be shared equally between the
New Investors.

        "New Preferred Shares" has the meaning set forth in the preamble hereto.

        "Option Exercise Notice" has the meaning set forth in Section 4(d).

        "Original Cost" shall mean the price paid for such Executive Securities.

        "OTPP" has the meaning set forth in the preamble hereto.

        "Permanent Disability" means a determination by the Board in good faith,
based on medical evidence acceptable to it, that the Executive has become
physically or mentally disabled or incapacitated during his employment for a
continuous period of at least ninety (90) days to such an extent that he shall
be unable to perform his duties.

        "Permitted Transfer" has the meaning set forth in Section 2(a).

        "Permitted Transferee" has the meaning set forth in Section 2(a).

        "Person" means an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a governmental or political subdivision or an agency or instrumentality thereof.

        "Put Notice" has the meaning set forth in Section 5(a).

        "Put Option" has the meaning set forth in Section 5(a).

        "Put Shares" has the meaning set forth in Section 5(a).

        "Recapitalization" has the meaning set forth in the preamble hereto.

        "Recapitalization Agreement" means that certain Recapitalization
Agreement dated as of May 1, 2003 pursuant to which each of the New Investors
acquired New Preferred Shares of the Company and the Company was recapitalized
in accordance with the terms thereof.

        "Registrable Securities" means (i) shares of Common Stock (including
those shares of Common Stock issued or issuable upon conversion of the New
Preferred Shares) and (ii) any Capital Stock of the Company or any successor
entity issued as (or issuable upon the conversion or exercise of any warrant,
option, right or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for, or in replacement of, the
Registrable Securities referenced in clause (i) above. As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when they have been distributed to the public pursuant to an offering registered
under the Securities Act or sold to the public through a broker, dealer or
market maker in compliance with Rule 144 under the Securities Act (or any
similar rule then in force).

        "Registration Expenses" has the meaning set forth in Section 8(h).

        "Registration Statement" means in connection with the public offering
and sale of Equity Interests of the Company (whether in the U.S. or in any
non-U.S. jurisdiction), a registration statement (including pursuant to Rule 415
under the Securities Act), listing application, qualification statement or
similar document on the appropriate form in compliance with Applicable Law and
applicable stock exchange regulations.

        "SEC" means the United States Securities and Exchange Commission.

        "Securities" has the meaning set forth in the New Investor Stockholders
Agreement.

18

--------------------------------------------------------------------------------


        "Securities Act" means the Securities Act of 1933, as amended from time
to time.

        "Selling Stockholder" has the meaning set forth in Section 2(b).

        "Subsidiary" means all Persons in which the Company owns, directly or
indirectly, a majority of the Voting Stock or is a general partner or otherwise
has the power to control, by agreement or otherwise, the management and general
business affairs of such other Person.

        "Tag-Along Shares" has the meaning set forth in Section 2(b).

        "Tag Sale" has the meaning set forth in Section 2(b).

        "Termination Date" has the meaning set forth in Section 4(a).

        "Transfer" has the meaning set forth in Section 2(a).

        "Violation" has the meaning set forth in Section 8(j)(i).

        "Voting Stock" means, with respect to any Person, any shares of stock or
other equity interests of any class or classes of such Person, the holders of
which are entitled under ordinary circumstances (irrespective of whether at the
time stock or other equity interests of any other class or classes shall have or
might have voting power by reason of the happening of any contingency) to vote
for the election of a majority of the directors, Executives, trustees or other
governing body of such Person.

11.Transfers in Violation of Agreement. Any Transfer or attempted Transfer of
any Executive Securities in violation of any provision of this Agreement shall
be void, and the Company shall not record such Transfer on its books or treat
any purported transferee of such Executive Securities as the owner of such
Executive Securities for any purpose.

12.Amendment and Waiver. Except as otherwise provided herein, the provisions of
this Agreement may be amended or waived only upon the prior written consent of
each of the parties hereto. The failure of any party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.

13.Rules of Construction. The term "this Agreement" means this agreement
together with all schedules and exhibits hereto, as the same may from time to
time be amended, modified, supplemented or restated in accordance with the terms
hereof. The use in this Agreement of the term "including" means "including,
without limitation." The words "herein," "hereof," "hereunder" and other words
of similar import refer to this Agreement as a whole, including the schedules
and exhibits, as the same may from time to time be amended, modified,
supplemented or restated, and not to any particular section, subsection,
paragraph, subparagraph or clause contained in this Agreement. All references to
sections, schedules and exhibits mean the sections of this Agreement and the
schedules and exhibits attached to this Agreement, except where otherwise
stated. The title of and the section and paragraph headings in this Agreement
are for convenience of reference only and shall not govern or affect the
interpretation of any of the terms or provisions of this Agreement. The use
herein of the masculine, feminine or neuter forms shall also denote the other
forms, as in each case the context may require or permit. Where specific
language is used to clarify by example a general statement contained herein,
such specific language shall not be deemed to modify, limit or restrict in any
manner the construction of the general statement to which it relates. The
language used in this Agreement has been chosen by the parties to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

14.Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision (or the applicable portion
thereof if less than the entire provision) shall be excluded from this Agreement
and the balance of the Agreement shall be interpreted as if

19

--------------------------------------------------------------------------------

such provision (or portion thereof) were so excluded and shall be enforceable in
accordance with its terms.

15.Entire Agreement. This Agreement embodies the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

16.Successors and Assigns. Whether or not an express assignment has been made
pursuant to the terms of this Agreement, the terms and conditions of this
Agreement shall inure to the benefit of, and be binding upon, the respective
successors and permitted assigns of the parties hereto.

17.Counterparts. This Agreement may be executed in two or more counterparts each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

18.Termination.

(a)Any party to, or Person who is subject to, this Agreement who ceases to own
all Executive Securities or any interest therein held by such Person in
accordance with the terms of this Agreement shall cease to be a party to, or
Person who is subject to, this Agreement and thereafter shall have no rights or
obligations hereunder, provided that any Transfer of Executive Securities by a
holder in breach of this Agreement shall not relieve such holder of liability
for any such breach. All rights and obligations pursuant to this Agreement shall
terminate and be of no further force or effect upon the consummation of a Sale
(as defined in the New Investor Stockholders Agreement).

(b)In the event that an Approved IPO (as defined in the New Investor
Stockholders Agreement) has occurred and all Capital Stock held by the New
Investors is freely transferable pursuant to Applicable Law and without
contractual restriction on transfer, then this Agreement shall terminate.

19.Conflict with Bylaws. The New Investors and the holders of Executive
Securities agree that in the event any term or provision of the bylaws of the
Company (the "Bylaws") conflicts with this Agreement, this Agreement shall
control and the New Investors and the holders of Executive Securities shall take
all actions reasonably necessary to amend the Bylaws so that they shall not
conflict, including voting in favor of such amendments thereto as shall be
reasonably necessary to conform the Bylaws to the provisions of this Agreement.

20.No Third-Party Beneficiaries. Except as otherwise provided herein, this
Agreement is not intended to confer upon any Person, except for the parties
hereto, any rights or remedies hereunder.

21.Remedies. The parties hereto agree and acknowledge that money damages may not
be an adequate remedy for any breach of the provisions of this Agreement and
that the Company and any other Person party to this Agreement shall have the
right to injunctive relief, in addition to all of its rights and remedies at law
or in equity, to enforce the provisions of this Agreement.

22.Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified or upon delivery by confirmed
facsimile transmission or internationally recognized overnight courier service
and addressed to the party to be notified at the address indicated for such
party on the signature page hereof, or at such other address as such party may
designate 10 days advance written notice to the other parties, provided that:

20

--------------------------------------------------------------------------------

(i)unless otherwise specified by Ares in a notice delivered by Ares in
accordance with this Section 22, any notice required to be delivered to Ares
shall be properly delivered if delivered to:


ACOF Management, L.P.
c/o Ares Management, L.P.
1999 Avenue of the Stars
Suite 1900
Los Angeles, California 90067
UNITED STATES OF AMERICA Facsimile:   +1 (310) 201-4157 Attention:   Eric
Beckman

(ii)unless otherwise specified by Bain in a notice delivered by Bain in
accordance with this Section 22, any notice required to be delivered to Bain
shall be properly delivered if delivered to:


Bain Capital Investors, LLC
111 Huntington Avenue
Boston, MA 02199 Facsimile:   +44 (0)20 7514-5250 Attention:   Ferdinando
Grimaldi
Melissa Wong

(iii)unless otherwise specified by OTPP in a notice delivered by OTPP in
accordance with this Section 22, any notice required to be delivered to OTPP
shall be properly delivered if delivered to:


Ontario Teachers' Pension Plan Board
5650 Yonge Street
Toronto, Ontario M2M 4H5
CANADA Facsimile:   +1 (416) 730-5082 Attention:   Lee Sienna
Michael Padfield

21

--------------------------------------------------------------------------------

(iv)unless otherwise specified by the Company in a notice delivered by the
Company in accordance with this Section 22, any notice required to be delivered
to the Company shall be properly delivered if delivered to:


Samsonite Corporation
11200 East 45th Street
Denver, Colorado 80239
UNITED STATES OF AMERICA Facsimile:   +1 (303) 373-6606 Attention:   General
Counsel

with a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
UNITED STATES OF AMERICA Telecopy:   +1 (917) 777-2918 Attention:   Gregory A.
Fernicola
Lou R. Kling

(v)to the Executives to the address set forth next to such Executive's name in
Schedule I

with a copy (which shall not constitute notice) in all cases of notices sent
pursuant to Sections 22 (i), (ii) and (iii) above to:

Kirkland & Ellis International
Tower 42, 25 Old Broad Street
London, EC2N 1HQ
ENGLAND Facsimile:   +44 (0)20 7816-8800 Attention:   James L. Learner
David Patrick Eich

and in all cases to such other Persons as the recipient party has specified by
prior written notice to the sending party.

23.Delivery by Facsimile. This Agreement and any signed agreement or instrument
entered into in connection thereto or contemplated thereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine, shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party hereto or to any such agreement or instrument, each other party
hereto or thereto shall re-execute original forms thereof and deliver them to
all other parties. No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine as a defense to the formation of a contract and each
such party forever waives any such defense.

24.Governing Law; Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of Delaware (without reference to the
conflicts of laws provisions thereof).

25.Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

22

--------------------------------------------------------------------------------

26.Dispute Resolution. Any controversy or claim arising out of or relating to
this Agreement, including any question regarding its existence, validity or
termination, shall be referred to and finally resolved by arbitration in
accordance with the rules of the London Court of International Arbitration
("LCIA"), which rules are deemed to be incorporated by reference into this
Section 26, except as expressly modified in this Section 26.

(a)There shall be one arbitrator. The selection of the arbitrator shall be by
agreement between the parties. If, however, the parties are unable to agree on
the selection of the arbitrator within 30 days after the commencement of the
arbitration, then the selection of the arbitrator shall be made by the LCIA.

(b)The place of the arbitration shall be either New York, New York, or London,
England, as determined, in the case of (a) a dispute involving only one holder
of Executive Securities, by that holder of Executive Securities if such holder
submits such dispute to arbitration, and otherwise in the place of arbitration
most geographically proximate to such holder of Executive Securities, (b) a
dispute between more than one holder of Executive Securities whose work places
or home addresses are located in a single jurisdiction and one or more of the
Company and the New Investors, the place of arbitration specified above which is
most geographically proximate to the common work place or home address of such
holders of Executive Securities, regardless of who submits such dispute to
arbitration, (c) a dispute involving more than one holder of Executive
Securities whose work places or home addresses are not located in a single
jurisdiction and one or more of the Company and the New Investors, by the New
Investors in all cases (or the Company if the New Investors are not a party to
such arbitration).

(c)The language of the arbitration shall be English.

(d)The arbitrator shall have the authority to award all forms of relief
determined to be just and equitable; provided, however, that the arbitrator
shall have no authority to award punitive or exemplary damages, or any other
monetary damages not measured by the prevailing party's actual damages.

(e)Any arbitral award rendered pursuant to this Section 26 shall be final and
binding on the parties and may be enforced in any court of competent
jurisdiction.

(f)Before an arbitration pursuant to this provision has been convened, any party
may seek from any court of competent jurisdiction interim or provisional relief.
Such interim or provisional relief may subsequently be vacated, continued or
modified by the arbitrator on the application of any party.

* * * * *

23

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the day and year first above written.


 
 
SAMSONITE CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
ACOF MANAGEMENT, L.P.
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
BAIN CAPITAL (EUROPE) LLC
By: Bain Capital Investors, LLC]Its: Manager
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
ONTARIO TEACHERS' PENSION PLAN BOARD
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
EMPLOYEE
 
 


--------------------------------------------------------------------------------

24

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1

